Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Pagei of 15

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

IN RE:
Case No. 17-21594-JGR
WALTER CHARNOFF

SSN: XXX-XX-3670 Chapter 11

Nee? Ne et ee

Debtor.

MOTION FOR APPROVAL OF MUTUAL RELEASE, SETTLEMENT AGREEMENT,
AND COVENANT NOT TO SUE

The Debtor, Walter Charnoff (“Charnoff’ or “Debtor”), by and through his attorneys,
Kutner Brinen, P.C., moves the Court for entry of an Order approving a Mutual Release,
Settlement Agreement, and Covenant Not To Sue between Charnoff and certain other parties to
settle the amount due to GoldenGator, LLC, ONIT Solutions, LLC, REIsmart, LLC, Altisource
Portfolio Solutions $.A., and Altisource S.a.r.1 (collectively “Altisource”) and provide mutual
releases, and in support thereof states as follows:

1. The Debtor filed his voluntary petition pursuant to Chapter 11 of the Bankruptcy
Code on December 21, 2017 (‘Petition Date’). The Debtor remains a debtor-in-possession and
is operating and managing his business pursuant to 11 U.S.C. §§ 1107 and 1108.

2. The Debtor has already entered into a settlement and release agreement with the
largest creditor in this case, Ladd 2000 Partners, Ltd (“Ladd”). The Ladd settlement and the
implementation of the settlement was approved by the Court’s entry of certain Orders dated
February 5, 2019 approving the following motions: a) Unopposed Motion To Approve: 1)
Mutual Settlement Agreement, and Covenant Not to Sue; and 2) Release of Funds From Escrow
Accounts; b) Motion For Approval of Contribution Agreement; and c) Motion For Approval of
Lending Agreement and for Authority to Incur Debt on a Secured Basis (collectively “Settlement
Motions”).

3. In October 2015, the Debtor sold GoldenGator and two additional companies,
ONIT Solutions, LLC (“ONIT”), and REIsmart, LLC (“REIsmart’”’) to Altisource Solutions, 5.A.
In accordance with the sale documents, a portion of the purchase price for the three companies
was placed in three escrow accounts to address any unknown claims at the time of the sale. The

three escrow accounts are held at Wells Fargo Bank are:
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Page2 of 15

a. Account ending 8801, titled “Altisource Solutions $.A.R.L., Walter Charnoff,
GoldenGator Indemnity Account”;
b. Account ending 8800, titled “Altisource Solutions $.A.R.L., Walter Charnoff,
ONIT Indemnity Account”;
c. Account ending 8802, titled “Altisource Solutions S.A.R.L., Walter Charnoff,
REISmart Indemnity Account”.

(collectively the “Altisource Escrow Accounts”).

4. In connection with the Ladd settlement and pursuant to the Settlement Motions,
most of the money contained in the Altisource Escrow Accounts in the amount of $2,157,193.32
will be paid to Ladd. This payment to Ladd will leave approximately $204,305.32 in the
Altisource Escrow Accounts.

5. The Debtor has now been able to resolve his issues with Altisource and has
entered into the Mutual Release, Settlhement Agreement, and Covenant Not To Sue with
Altisource (“Altisource Agreement”). A copy of the Altisource Agreement is attached hereto as
Exhibit A.

6. The Altisource Agreement provides that the balance in the Altisource Escrow
Accounts, approximately $204,305.32 will be paid to Altisource. Jt further provides that the
Altisource parties and the Debtor and his wife Brande Charnoff mutually release one another
from any and all claim, subject to certain limited exceptions that are set out in the Altisource
Agreement at paragraph 9.

7. The use of the Altisource Escrow Accounts to pay Ladd was clearly described and
approved in the Ladd Settlement Motions.

8. The Altisource Agreement provides for the final payment of the remaining funds
in the Altisource Escrow Accounts to Altisource after Ladd is paid. This payment to Altisource
will close out the Altisource Escrow Accounts.

9. The Altisource Agreement requires approval of the Bankruptcy Court for it to
become effective.

10. The Altisource Agreement does not impact creditors in this case because the Ladd
payment has already been approved, the Debtor is solvent, the remaining funds in the Altisource
Escrow Accounts are held in escrow for Altisource’s benefit and are not available to pay creditor
claims other than indemnification claims held by Altisource. Further notice of this Motion

should not be required.
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Page3 of 15

11. The resolution of the Altisource Escrow Accounts and the mutual release of the
Debtor and his wife and the Altisource parties will resolve another large issue in the case. The
Ladd settlement and the Altisource settlement leave the Debtor solvent and able to handle his
remaining claims outside of the bankruptcy case. The Debtor intends to file a motion for
dismissal of the case conditioned upon the successful closing of the Ladd settlement.

WHEREFORE, the Debtor prays that the Court make and enter an Order approving the
Mutual Release, Settlement Agreement, and Covenant Not To Sue, attached hereto as Exhibit A

and for such further and additional relief as to the Court may appear proper.

DATED: February 6, 2019 Respectfully submitted,

By: _ /s/ Lee M. Kutner
Lee M. Kutner, #10966
KUTNER BRINEN, P.C.
1660 Lincoln St., Suite 1850
Denver, CO 80264
Telephone: (303) 832-2400
Telecopy: (303) 832-1510
E-Mail: Imk @kutnerlaw.com

 
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Page4 of 15

CERTIFICATE OF SERVICE

I certify that on February 6, 2019, I served a complete copy of the foregoing
MOTION FOR APPROVAL OF MUTUAL RELEASE, SETTLEMENT AGREEMENT,
AND COVENANT NOT TO SUE on the following parties in compliance with the Federal
Rules of Bankruptcy Procedure and the Court’s Local Rules:

James R. Miller

Miller Associates, LLC
Equitable Building
730 17 Street

Suite 340

Denver, CO 80202

Paul V. Moss, Esq.
US Trustee’s Office
1961 Stout Street
Suite 12-200
Denver, CO 80294

Synchrony Bank

c/o PRA Receivables Management, LLC
P.O. Box 41021

Norfolk, VA 23541

Carl C. Scherz, Esq.
Joseph Unis, Esq.
Locke Lord LLP
2200 Ross Avenue
Suite 2200

Dallas, Texas 75201

R. Livingston Keithley, Esq.
The Overton Law Firm

165 South Union Blvd.
Suite 542

Lakewood, CO 80228

William J. Kelly III, Esq.
Kelly & Walker LLC
1512 Larimer Street
Suite 200

Denver, CO 80202

John F. Young, Esq.

Matthew T. Faga, Esq.

Markus Williams Young & Zimmerman
LLC

1700 Lincoln Street, Suite 4550
Denver, CO 80203-4505

Berry D. Spears, Esq.
Brandan Montminy, Esq.
LOCKE LORD LLP

2200 Ross Avenue

Suite 2800

Dallas, Texas 75201

Joseph Unis, Esq.
Carl C. Scherz, Esq.
LOCKE LORD LLP
2200 Ross Avenue
Suite 2800

Dallas, Texas 75201

Hamil Law Group LLC
455 Sherman Street
Suite 300

Denver, CO 80203

Colorado Landmark-Boulder
2350 Broadway
Boulder, CO 80304

Mark W. Williams, Esq.
Sherman & Howard LLC
633 17% Street

Suite 3000

Denver, CO 80202

Jeffrey 8. Pagliuca, Esq.
Haddon Morgan Foreman
150 East 10% Avenue
Denver, CO 80203
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Page5 of 15

John A. Purvis, Esq.
Purvis Gray Thomson, LLP
4410 Arapahoe Avenue
Suite 200

Boulder, CO 80303

Tan T. Hicks, Esq.

The Law Office of Ilan T. Hicks LLC
6000 East Evans Avenue

Building 1, Suite 140

Denver, CO 80222

Richards Carrington, LLC
1700 Lincoln Street

Suite 3400

Denver, CO 80203

Mark A. Shaiken, Esq.
1050 17* Street

Suite 2400

Denver, CO 80265

/s/Vicky Martina
Vicky Martina
Kutner Brinen, P.C.
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Page6é of 15

MUTUAL RELEASE, SETTLEMENT AGREEMENT, AND COVENANT NOT TO SUE

THIS MUTUAL RELEASE, SETTLEMENT AGREEMENT, AND COVENANT NOT
TO SUE (“AGREEMENT” or “SETTLEMENT AGREEMENT”) is entered into this 24" day of
January 2019 (the “effective date”). This Agreement is by and among Walter Charnoff,
individually and as Seller’s Representative under the agreements described herein, (referred to as
“Chamoff”’); Brande Charnoff (“Brande”); GoldenGator, LLC; ONIT Solutions, LLC; REIsmart,
LLC; Altisource Portfolio Solutions S.A.; and Altisource $.a.1.1 , successor-in-interest to Altisource
Solutions §.a.r.1

These individuals and entities may each be referred to individually as “Party” and
collectively as the “Parties.” GoldenGator, LLC; ONIT Solutions, LLC; REIsmart, LLC;
Altisource Portfolio Solutions $.A.; and Altisource §.a.r.1 may collectively be referred to as “the
Altisource Parties.”

RECITALS

L. WHEREAS, the Parties (except Brande, who is only a party to the agreement in 1.B)
to this Agreement entered into previous agreements, including:

A. July 17, 2017 Separation Agreement and Full Release.

B. October 9, 2015 Purchase and Sale Agreement by and among Altisource
Portfolio Solutions 5.A., Altisource Solutions $.a.1.1 , and the Equity Interest
Holders of Each of ONIT Solutions, LLC and GoldenGator, LLC and Certain of
the Equity Interest Holders of REIsmart LLC.

C. October 9, 2015 Rights and Share Escrow Agreement.

October 9, 2015 Escrow Agreement.

October 9, 2015 Funds Flow and Settlement Statement.

October 11, 2016 First Amendment to Rights and Share Escrow Agreement.

June 30, 2017 Stock Repurchase Agreement.

co 7 mo

October 2016 Second Amendment to Escrow Agreement.

—_

June 30, 2017 Second Amendment to Purchase and Sale Agreement.

J. Any other agreement by or among the Parties arising out of the subject
matter of the agreements listed in this paragraph.

Collectively, the “Charnoff/Altisource Agreements.”

Active/49]49468.2
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Page7 of 15

2. WHEREAS, all Parties to this Agreement except Altisource Portfolio Solutions 8.A.
and Altisource $.a.r.1 were or are also parties in the case Ladd 2000 Partners, Lid. v. RentRange,
ELC, No, 2015CV33785 (Denver Dist. Ct.), which is currently before the Colorado Court of
Appeals and styled Ladd 2000 Partners, Ltd. v. Charnoff, No. 2018CA820 (“the Lawsuit”).

3. WHEREAS, in conjunction with a separate settlement agreement among the parties
to the Lawsuit, the Parties to this Agreement have agreed to mutually release, settle, and covenant
not to sue each other as specified herein.

AGREEMENT

4. BANKRUPTCY COURT APPROVAL. This Agreement is explicitly subject to
approval by the U.S. Bankruptcy Court for the District of Colorado, which is hearing Charnoff’s
bankruptcy matter. If the bankruptcy court does not approve this Agreement, then the Agreement
will be void ab initio.

5. PAYMENT. Upon bankruptcy court approval, and within three days of the date the
Parties close the settlement in the Lawsuit (“Ladd Settlement”), and in exchange for the Altisource
Parties’ execution of this Agreement, Charnoff will cause all amounts remaining in the Wells Fargo
Escrow Account (established pursuant to the Escrow Agreement (as amended) described in Recitals
1. D., F., and H) following distribution of the payment contemplated in the Ladd Settlement to be
paid directly to the Altisource Parties, which amount payable to the Altisource Parties is expected
to equal or exceed two hundred four thousand, three hundred and five dollars, and thirty-two cents
($204,305.32 (“the Payment”). This payment is contingent on Altisource cooperating in the
conclusion of the Ladd Settlement, and the Ladd Settlement actually being finalized as set forth in
the Ladd Settlement documentation.

6. SETTLEMENT.

a. Except as described in Paragraph 9, the Payment and the terms of this Agreement
shall be in full settlement and in satisfaction of any and all judgments, claims, and demands
of whatever nature that any Party has, had, or may have against any other Party as of the
effective date of this Agreement arising out of the Charnoff/Altisource Agreements listed in
paragraph 1 of the Recitals.

b. Brande was only a limited party to the Purchase and Sale Agreement set forth in 1.B.
above, and had only a limited obligation thereunder. Brande and the Altisource Parties also
agree that the agreements, releases, and covenants herein apply to them, releasing each
other as set forth in the releases below.

c. It is hereby expressly acknowledged that all amounts paid pursuant to this
Agreement and all terms of this Agreement are made for any damage of any kind allegedly
caused by any Party arising out of the agreements listed in paragraph 1 of the Recitals, and
for the release and covenant not to sue herein. However, the Parties expressly acknowledge
that this Paragraph 6 does not cover tax liabilities arising out of the Charnoff/Altisource
Agreements, nor does it release any claims relating to attorney fees claimed by James R.
Miller of Miller Associates, LLC. Altisource agrees that for the consideration herein, it will
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Pages of 15

not file any objections to the motion to approve the Ladd Settlement or this Agreement in
Chamoff’s bankniptcy case or any motion to dismiss the Charnoff bankruptcy action.

7. NO ADMISSION OF LIABILITY. The Parties all agree and acknowledge that this
Agreement is executed for the sole purpose of resolving potential and contested claims and
disputes, and avoiding the financial costs, expenses, and uncertainties associated with such dispute
and any related litigation. It is also expressly agreed and acknowledged that the execution or
performance of any term of this Agreement shall not constitute or be construed as an admission of
any liability or fault or any indication that any of claims or defenses have any merit.

8. RELEASE. By Charnoff allowing the Payment to the Altisource Parties, each Party,
on behalf of itself (and in Charnoff’s case the Sellers under the Chamoff/Altisource Agreements)
and any of its present, former, or future companies, parent companies, divisions, subsidiaries,
affiliates, associates, representatives, predecessors, successors, heirs, families, owners, assigns,
executors, administrators, directors, agents, partners, principals, members, shareholders, officers,
employees, trustees, insurers and reinsurers, representatives or any of them, and their lawyers and
all persons acting by, through, under or in concert with them, or any of them, hereby forever
releases, discharges, and acquits each other Party, and any of its present, former, or future
companies, parent companies, divisions, subsidiaries, affiliates, associates, representatives,
predecessors, successors, heirs, owners, assigns, executors, administrators, directors, agents,
partners, principals, managers, members, shareholders, officers, employees, trustees, insurers and
reinsurers, representatives or any of them, and their lawyers and all persons acting by, through,
under or in concert with them, or any of them, from any and all manner of action or actions, cause
or causes of action, whether class, derivative, or individual in nature, in law or in equity, suits,
debts, liens, contracts, agreements, promises, liabilities, claims, demands, judgments, jury verdicts,
damages, losses, costs or expenses, of any kind or nature whatsoever, past, present, or future,
known or unknown, suspected or unsuspected, fixed or contingent, relating to the claims for any
damage of any kind that a Party hereto has or may have against any other Party hereto that arises
out of any obligation any party hereto has or may have to the other, of any kind including, but not
limited to, the agreements listed in paragraph 1 of the Recitals or the Lawsuit. Each Party agrees
and acknowledges that it may have sustained damages, losses, fees, costs or expenses that are
presently unknown and unsuspected, and that such damages, losses, fees, costs or expenses it may
have sustained might give rise to additional damages, losses, fees, costs or expenses in the future.
Nevertheless, each Party acknowledges that it has been advised by its legal counsel, or has had the
opportunity to do so, and has negotiated and agreed upon this Agreement, and, except as provided
herein, hereby expressly waives any rights under any regulation, statute, or common law principle
entitling it to any damages, losses, fees, costs or expenses whatsoever, known or unknown relating
to the claims as released in this Agreement that a Party hereto has or may have as of the effective
date of this Agreement.

9. EXCEPTIONS TO RELEASE. The Parties expressly acknowledge that the
release in paragraph 8 of this Agreement does not:

a. extend to tax liabilities arising out of the agreements listed in paragraph 1 of the
Recitals;
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Page9 of 15

b. release any alleged claims, if any, by and between Chamoff and James R. Miller
and Miller Associates, P.C. relating to attorney fees claimed, or services rendered by, James
R. Miller of Miller Associates, LLC.;

c. release Charnoff from his obligations in Paragraph 5.3(a)(and only that paragraph)
of the October 9, 2015 Purchase and Sale Agreement by and among Altisource Portfolio
Solutions §.A., Altisource Solutions S.a.r.], and the Equity Interest Holders of Each of
ONIT Solutions, LLC and GoldenGator, LLC and Certain of the Equity Interest Holders of
REIsmart LLC, or his obligations in paragraphs 10(i) andlO(iii) (and only those
paragraphs) of the July 17, 2017 Separation Agreement from the date of the signing of this
Agreement to the expiration of the “‘Restricted Period” as defined by that July 17, 2017
Separation Agreement.

d, release any Party from their obligations under paragraph 11 of the July 17, 2017
Separation Agreement from the date of the signing of this Agreement

e. release any Party from any obligations either Party has or may have under this
Agreement;

f. release the law firms of Jones & Keller, P.C. or Kirkland & Ellis, or any of their
attorneys from any claims Charnoff may have against such firms or any of their attorneys.
The Altisource Parties agree they have no claim, will not have any claim, and will not make
any claim to any recovery Charnoff may obtain from such firms or their attorneys and that
any such recovery is Charoff’s property alone.

10. COVENANT NOT TO SUE. Subject to the other terms of this Agreement,
including paragraph 8 above, each Party hereto agrees and covenants not to institute, cause to be
instituted, or cooperate in or facilitate the institution of, any action against any other Party in which
liability is in any way to be predicated upon any claims released in this Agreement.

11. ASSUMPTION OF RISK. The Parties understand, acknowledge, and agree that if
any fact now believed to be true hereafter is found to be other than or different from that which is
now believed, they expressly assume the risk of such difference in fact and agree that this
Agreement shall remain effective notwithstanding any such difference in fact.

12. COMPLETE AGREEMENT, NO WAIVER. The Parties agree and acknowledge
that this is the entire agreement between the Parties with respect to this specific subject matter, and
that this Agreement cannot be changed or amended except by a written amendment which
specifically refers to this Agreement and which is signed by all Parties. The failure of either Party
to assert a right hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.

13. REPRESENTATIONS AND WARRANTIES. The Parties agree and acknowledge
that they entered into this Agreement after consultation with their attorneys, or had the opportunity
to do so, that their attorneys have explained the terms of this Agreement, and that the Parties to this
Agreement freely understand and voluntarily accept the terms of this Agreement.
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Pagei0 of 15

14. CHOICE OF LAW. The Parties agree and acknowledge that this Agreement shall
be construed under and interpreted in accordance with the laws of the State of Colorado.

15. BINDING AGREEMENT. This Agreement shall be binding upon and inure to the
benefit of, and be enforceable by the Parties and their respective successors, administrators,
trustees, executors, assigns, and insurers.

16. CHOICE OF JURISDICTION AND VENUE. In the event that any Party brings a
lawsuit (or other proceedings) for the purpose of seeking the enforcement of this Agreement,
exclusive jurisdiction and venue shall be in the District Court for the City and County of Denver,
Colorado, unless the Parties otherwise agree in writing. The party who primarily prevails in such
proceeding shall be entitled to recovery of reasonable attorney fees and costs incurred..

17. WAIVER OF JURY TRIAL. THE PARTIES HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY RIGHT WHICH THEY MAY
OTHERWISE HAVE TO A JURY TRIAL IN ANY DISPUTE (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) BETWEEN OR AMONG THE PARTIES TO
THIS AGREEMENT, ARISING OUT OF OR IN ANY WAY _ RELATED TO THIS
AGREEMENT.

 

18. COUNTERPARTS/FACSIMILE SIGNATURES. This Agreement may be
executed in multiple, original counterparts by the Parties hereto, each of which shall be deemed an
original, but which taken together shall constitute but one and the same mstrument effective as of
the date each party hereto has executed multiple counterparts hereof. Facsimile copies of the
Parties’ signatures shall be treated as originals. This Agreement may also be executed by providing
an electronic signature under the terms of the Electronic Signatures Act, 15 U.S.C. § 7001 et. seq.,
and may not be denied legal effect solely because it is in electronic form or permits the completion
of the business transaction referenced herein electronically instead of in person.

19, CONFIDENTIALITY. This Agreement and its terms shall be maintained in the
utmost confidence by the Parties and their counsel, except as otherwise required by law. However,
the parties may disclose such information to their attorneys and their financial and tax advisors, as
required by law or any regulatory or governmental agency, in accordance with legal process or a
court order, in connection with a legal action to enforce the terms of this Agreement, or as may be
reasonably required by creditors, beneficiaries, bureaus, auditors, accountants or tax consultants of
the parties. Charnoff is expressly permitted to file this agreement with the United States
Bankruptcy Court for the District of Colorado in his bankruptcy case. The parties understand and
agree that this agreement must be approved by the Bankruptcy Court in order to be effective and,
when approved, and the conditions herein are satisfied, the payment may be made and this
agreement will simultaneously be fully effective.

20. COOPERATION. All Parties agree to cooperate fully in the performance of the
Agreement.

21. INCOME TAX CONSEQUENCES. No Party has made any representation
‘concerning, nor shall they be responsible in any manner for, the income tax consequences of the
execution of this Agreement, or of any payment made pursuant to this Agreement.
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Pageii of 15

22, CONSTRUCTION. None of the Parties shall be considered to be the drafter of this
Agreement or any provision hereof for the purpose of any statute, case law or rule of interpretation
or construction that would or might cause any provision to be construed against the drafter hereof.

23. AUTHORITY. AIl signatories to this Agreement specifically warrant and represent
that they are authorized to sign and enter into this Agreement on behalf of the Party for whom they
sign. Chamoff specifically warrants and represents that he has authority to make the Payment and
enter into this agreement as Sellers’ Representative under the Charnoff/Altisource Agreements.

[The remainder of this page is intentionally left blank.]
 

 

 

Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Pagei2 of 15

Date: January o 4 , 2019

Date: January , 2019

Date: January , 2019

Date: January , 2019

. By:

Walter Charnoff

~

By: [ LAO
Name: Walter Charnoff

 

Brande Charnoff

By:
Name: Brande Charnoft

 

GoldenGator, LLC

By:
Name:
Title:

 

 

 

ONIT Solutions, LLC

 

Name:
Title:

 

 
 

Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Pagei3 of 15

Walter Charnoff

 

 

Date: January _. 2019 By:
Name: Walter Chamoff
]

Brande Charnait

e: January QA” » Dundes Uf
Date: January ae 2019 By: iM

Name: Brande Charnal?

GoldenGator, LLC

Date: January . 2019 ;
By:

Name:
Title:

 

 

ONIT Solutions, LLC

Date: January . 2019 By:

Name:
Title:

 

 

 
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Page14 of 15

Date: January 2019

 

Date: January , 2019

Date: January 24, 2019

Date: January iM , 2019

Walter Charnoff

By:

Name: Walter Charnoff

Brande Charnoff

By:
Name:_Brande Charnoff.

   

GoldenGator,

By:
Name: Welle MA Keer e

Title: Ag aa qr

ONIT Solutiéns, LLC.

, MAd—

ye
Name, f Wee bd. eevaS
Title: ' Mane 4g Pa

 
Case:17-21594-JGR Doc#:263 Filed:02/06/19 Entered:02/06/19 15:36:52 Pagei5 of 15

Date: January “4 , 2019

Date: January .¢ _, 2019

Date: January .f¢ _, 2019

RElsmart, LUC

By:___“t /
Name: wyk-Fed Feovas
Title:_f Meragn

Altisource Portfolio Solutions S.A.

By. Lee eee

+e 5
Name:__KEUN 7 Uils.tax

Title: FAN AG=4)

Altisource S.a.r.1

By: ALLE fi Easy “
Nai

men Kein) t, Uiil cox
Tithe:__ 4a dere o

ta

 
